Citation Nr: 0019218	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-03 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

Entitlement to service connection for a disorder manifested 
by short term memory loss, including an undiagnosed illness.

Entitlement to service connection for a gastrointestinal (GI) 
disorder, including gastritis with esophageal reflux and 
irritable bowel syndrome, and an undiagnosed illness.

Entitlement to service connection for a disorder manifested 
by various joint pains, including tendonitis of the wrists 
and postoperative residuals of excision of a ganglion cyst of 
the left wrist, bilateral knee pain and tendonitis of the 
left knee, bilateral ankle pain, bilateral hip pain, 
bilateral hand pain, connective tissue disorder, and 
undiagnosed illness.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her husband


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had service in the Army National Guard, including 
active duty from February to August 1988, and from November 
21, 1990, to May 29, 1991 that included service in the 
Persian Gulf War (PGW) in the Southwest Asia theater of 
operations from January 8 to May 7, 1991.

An April 1993 RO rating decision denied service connection 
for a disorder manifested by joint pain, a ganglion cyst of 
the left wrist, and for a stomach and bowel disorder.  A 
November 1993 RO rating decision denied service connection 
for a disability manifested by joint pains, a stomach and 
bowel disorder, and a ganglion cyst of the left wrist.  A 
June 1995 RO rating decision denied service connection for a 
disorder manifested by joint pain, including undiagnosed 
illness; and a stomach and bowel disorder, including 
undiagnosed illness.  A February 1997 RO rating decision 
denied service connection for a stomach and bowel disorder, 
including undiagnosed illness; and a disorder manifested by 
joint pain, including undiagnosed illness.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1998 RO rating decision that denied service 
connection for the issues shown on the first page of this 
decision and restless leg syndrome, including undiagnosed 
illness.  In January 1999, the veteran withdrew her appeal 
with the latter issue.

In March 1998, VA regulations were amended to expand the 
period within which undiagnosed illnesses suffered by PGW 
veterans could be service-connected on a presumptive basis if 
shown to a compensable degree after service.  63 Fed. Reg. 
11122-11123 (March 6, 1998).  Under the circumstances, the 
Board will consider the issues of service connection for a GI 
disorder, including gastritis with esophageal reflux and 
irritable bowel syndrome, and an undiagnosed illness; and a 
disorder manifested by various joint pains, including 
tendonitis of the wrists and postoperative residuals of 
excision of a ganglion cyst of the left wrist, bilateral knee 
pain and tendonitis of the left knee, bilateral ankle pain, 
bilateral hip pain, bilateral hand pain, and connective 
tissue disorder on the merits, as did the RO.


FINDINGS OF FACT

1.  The veteran has submitted evidence of plausible claims 
for service connection for a disorder manifested by short 
term memory loss, including an undiagnosed illness; for a GI 
disorder, including gastritis with esophageal reflux and 
irritable bowel syndrome, and an undiagnosed illness; and for 
service connection for a disorder manifested by various joint 
pains, including tendonitis of the wrists and postoperative 
residuals of excision of a ganglion cyst of the left wrist, 
bilateral knee pain and tendonitis of the left knee, 
bilateral ankle pain, bilateral hip pain, bilateral hand 
pain, connective tissue disorder, and undiagnosed illness.  

2.  A disorder manifested by short term memory loss was not 
present in service or found after service, and signs or 
symptoms of an undiagnosed illness manifested by a short term 
memory loss compensable to a degree of 10 percent or more 
were not found after service.

3.  A GI disorder was not present during the veteran's first 
period of service, and a GI disorder, gastritis, preexisted 
her second period of service as shown by reports of medical 
history completed at the time of her medical examination for 
entry into service in November 1990 and a service department 
report of internal medical consultation in May 1990.

4.  The preservice GI disorder, variously classified, did not 
increase in severity during the second period of service; 
another GI disorder was not found in service; and an 
undiagnosed illness manifested by GI problems is not found.

5.  The right wrist condition in the first period of service 
was acute and resolved without residual disability; a 
ganglion cyst of the left wrist or other condition of the 
right or left wrist or other joint disorder was not present 
in service or found until after service, and such conditions 
are not related to an incident of service; and an undiagnosed 
illness manifested by signs or symptoms of various joint 
pains, including problems with the wrists, bilateral knee 
pain and tendonitis of the left knee, bilateral ankle pain, 
bilateral hip pain, bilateral hand pain, and connective 
tissue disorder compensable to a degree of 10 percent or more 
is not found.






CONCLUSIONS OF LAW

1.  The claims for service connection for a disorder 
manifested by short term memory loss, including an 
undiagnosed illness; for a GI disorder, including gastritis 
with esophageal reflux and irritable bowel syndrome, and an 
undiagnosed illness; and for service connection for a 
disorder manifested by various joint pains, including 
tendonitis of the wrists and postoperative residuals of 
excision of a ganglion cyst of the left wrist, bilateral knee 
pain and tendonitis of the left knee, bilateral ankle pain, 
bilateral hip pain, bilateral hand pain, connective tissue 
disorder, and undiagnosed illness are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  A chronic disorder manifested by short term memory loss, 
including undiagnosed illness, was not incurred in or 
aggravated by active service; nor may an undiagnosed illness 
manifested by memory loss be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1110, 1113, 1117, 1118, 
1131 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 
(1999).

3.  The preexisting GI disorder, variously classified, was 
not aggravated by active service, nor was another chronic GI 
disorder, including gastritis with esophageal reflux and 
irritable bowel syndrome, and an undiagnosed illness incurred 
in or aggravated by active service; nor may an undiagnosed 
illness manifested by GI problems be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1113, 
1117, 1118, 1131, 1131, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.306, 3.317 (1999).

4.  A chronic disorder manifested by various joint pains, 
including tendonitis of the wrists and postoperative 
residuals of excision of a ganglion cyst of the left wrist, 
bilateral knee pain and tendonitis of the left knee, 
bilateral ankle pain, bilateral hip pain, bilateral hand 
pain, connective tissue disorder, and undiagnosed illness 
were not incurred in or aggravated by active service; nor may 
an undiagnosed illness manifested by various joint pains be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 1113, 1117, 1118, 1131 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Disorder Manifested by Short 
Term Memory Loss, Including Undiagnosed Illness

A.  Factual Background

The veteran had service in the Army National Guard, including 
active duty from February to August 1988, and from November 
21, 1990, to May 29, 1991 that included service in the PGW in 
the Southwest Asia theater of operation from January 8 to May 
7, 1991.

Service medical records are negative for a disorder 
manifested by memory loss.

VA, service department (the veteran was the dependent of a 
serviceman), and private medical reports show that the 
veteran was treated and evaluated for various conditions in 
the 1990's.  The more salient medical reports with regard to 
the claims being considered in this appeal are discussed in 
the appropriate sections of this decision.

The veteran underwent a VA medical examination in March 1993.  
She had no complaints of memory loss.  Her nervous system was 
found to be within normal limits.

Statements, dated in 1996, from acquaintances of the veteran 
who knew her before and after the PGW were received.  These 
statements are to the effect that she had problems with 
memory after the PGW.

The veteran underwent a VA psychiatric examination in 
February 1998.  Problems with memory were not found.  It was 
noted that she was having some difficulties with an ex-
husband and a problem with life circumstances was noted.  A 
history of some somatic tendencies found on previous 
psychological testing was noted, but no evidence of an Axis I 
disability was found.

In March 1998, the veteran underwent psychological testing at 
a VA medical facility.  She gave a history of memory loss.  
Scores on cognitive tests were within normal limits.  There 
was no evidence of cognitive impairment.  Scores on 
personality tests were within normal limits.  There was no 
evidence of psychopathology that would warrant a psychiatric 
diagnosis.

The veteran underwent a VA neurological examination in April 
1998.  She gave a history of memory problems for about 4 or 5 
years.  No obvious cognitive deficits were found.

The veteran and her husband testified at a hearing in January 
1999.  The testimony was to the effect that the veteran had 
problems with memory loss that started about 7 months after 
service.  




B.  Legal Analysis

The veteran's claim for service connection for a disorder 
manifested by memory loss, including undiagnosed illness, is 
well grounded, meaning it is plausible.  Statements and 
testimony from her, as well as statements of acquaintances 
indicate that she had problems with memory loss or 
neuropsychological signs or symptoms of an undiagnosed 
illness after service in the PGW, and the Board finds that 
this subjective evidence raises the reasonable possibility of 
a valid claim for service connection for the claimed 
disorder.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991) 
VAOPGCPREC 8-98.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms listed in this regulation provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2001.  For purposes of this regulation, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain (5) 
joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper and lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.  38 U.S.C.A. §§ 1113, 1117, 1118 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999).

Service medical records do not show the presence of a 
disorder manifested by memory loss, including signs or 
symptoms of an undiagnosed illness manifested by memory loss.  
The post-service medical records do not show objective 
indicators of such a disability, but do note her complaints 
of memory loss beginning around 1993.  At a hearing in 1999 
the veteran testified to the effect that she had problems 
with memory loss about 7 months after service in the PGW, and 
statements from acquaintances dated in 1996 who knew her 
before and after this war are to the effect that she had 
memory loss after service in the PGW.  While there is lay 
evidence indicating that the veteran has a disorder 
manifested by memory loss, there are no objective medical 
indicators of such a disorder nor does the overall evidence, 
including the subjective signs and symptoms, reveal 
manifestations of an undiagnosed illness manifested by memory 
loss to a compensable degree at any time after the veteran's 
separation from service in May 1991.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for service 
connection for a disorder manifested by memory loss, 
including undiagnosed illness.


II.  Service Connection for a GI Disorder, Including 
Gastritis with Esophageal Reflux and Irritable Bowel 
Syndrome, and an Undiagnosed Illness

A.  Factual Background

Service medical records show that the veteran underwent a 
medical examination for enlistment into service in September 
1987.  A GI disorder was not found.  At a medical examination 
in November 1990 at the time of her second entry into 
service, she gave a history of bacterial infection in the 
stomach, acute gastritis, that had been treated from December 
1989 to September 1990.  It was noted that a CT (computed 
tomography) of the stomach and EGD (esophagogastro-
duodenoscopy) revealed bacterial infection of the stomach 
that was treated with medication.  A report of her medical 
examination for demobilization in April 1991 notes the 
presence of irritable bowel syndrome and that she was using 
Donnatal for most abdominal complaints.  It was noted that 
she had a history for diarrhea, nausea, and vomiting, and 
that she still had diarrhea.  A history of addiction to 
Donnatal was noted.  An internal medicine consultation in May 
1991 notes that the veteran had a history of diarrhea for 
more than a year that was treated with Donnatal and that she 
had developed Phenobarbital addiction.  It was noted that 
endoscopy revealed irritable bowel syndromes and that she 
still had diarrhea.  It was noted that GI problems had been 
demonstrated on an upper GI series and CT scan in May 1990 
and that her GI problems had been treated on 5 occasions with 
medication.  It was also noted that irritable bowel syndrome 
was diagnosed in service and treated with medication while in 
Saudi Arabia.  It was noted that she had not taken any 
medication for GI problems for 6 days.

Private medical reports of the veteran's treatment in 1982 
reveal that she underwent medical examination in August.  The 
abdomen was soft without definite organomegaly or masses 
appreciated.  Bowel sounds were normal active.  Rectal 
examination was deferred.  The impressions were nausea with 
prior history of helicobacter gastritis, rule out persistent 
gastritis or gastroesophageal reflux disease; symptoms 
consistent with irritable bowel syndrome, and rule out 
colitis or colorectal lesion  She was scheduled for EGD and 
flex sigmoidoscopy.  Gastric, esophageal, and rectal sigmoid 
biopsies in August revealed squamous epithelium and mild 
inflammation within the mucosa on gastric biopsy, a fragment 
of squamous epithelium infiltrated by inflammatory cells with 
an accompanying fragment of gastric mucosa with few 
inflammatory cells on esophageal biopsy, and lymphoid 
aggregate within the lamina propria on rectal sigmoid biopsy.  
Endoscopy showed significant antral gastritis with negative 
helicobacter.  The esophagus appeared relatively normal with 
negative biopsy.  Sigmoidoscopy and rectal biopsy were 
negative.  

Statements dated in 1996 from acquaintances of the veteran, 
who knew her before and after the PGW, are to the effect that 
she has GI problems.

The veteran and her husband testified at a hearing in January 
1999.  The testimony was to the effect that the veteran had 
GI problems manifested by pain and bleeding that began during 
the PGW.


B.  Legal Analysis

The veteran's claim for service connection for a GI disorder, 
including gastritis with esophageal reflux and irritable 
bowel syndrome, and an undiagnosed illness is well grounded, 
meaning it is plausible.  The evidence indicates that she had 
a preservice GI disorder and that she was treated for this 
condition during her second period of active service, thereby 
raising a reasonability of a valid claim for service 
connection of a GI disorder based on aggravation.  The Board 
finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
appellant is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

The criteria for establishing entitlement to service 
connection for a disability are noted in section I of this 
decision.  A veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
in sound condition except for defect noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (1999).  A veteran seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service, where there was temporary worsening 
of symptoms, but the condition itself did not worsen.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

In this case, the service medical records do not show the 
presence of a GI disorder during the veteran's first period 
of service.  The service medical records, however, reveal 
that a GI disorder was noted at the time of her medical 
examination in November 1990 at the time of her entry into 
service for the second period.  The report of this 
examination and the reports of her medical examination for 
demobilization in April 1991 and internal medicine 
consultation in May 1991 reveal that laboratory tests showed 
the presence of a gastritis since around 1989 or 1990 prior 
to her entry into service for the second period of active 
service.  Hence, the Board finds that the evidence shows the 
presence of a preservice GI disorder.

The service medical records for the veteran's second period 
of service note that she received treatment with medication 
for GI problems and that she was taking Donnatal for GI 
problems at the time of her evaluations for separation from 
service in April and May 1991, that she had been taking 
medication for diarrhea for about one year at the time of the 
May 1991 consultation, that she had become addicted to 
Donnatal, that she had been off medication for 6 days in May 
1991, and that she still had diarrhea.  The post-service 
medical records indicate that she has a GI disorder, 
variously classified as gastritis, irritable bowel syndrome, 
and esophageal reflux, and that the predominant disorder is 
antral gastritis.

While the service medical records show that the veteran was 
treated for her preservice GI disorder during the second 
period of active service, these records do not indicate any 
significant increase in the severity of the preservice GI 
disorder.  Rather these records indicate that she was taking 
medication for GI problems as she had since around 1989 or 
1990.  In the absence of a showing of an increase in the 
preservice disability, service connection based on 
aggravation is not warranted.  Hunt, 1 Vet. App. 292, 296.

The veteran testified at a hearing in 1999 to the effect that 
she had pain and bloating associated with her GI condition, 
and statements from acquaintances of the veteran dated in 
1996 are to the effect that she has GI problems.  This 
evidence is corroborated by the objective medical evidence 
that shows the presence of GI problems, but the evidence does 
not show that her preservice GI disorder was aggravated by 
her second period of active service, that she incurred 
another separate GI disorder during this period of service or 
that she has objective signs and symptoms of an undiagnosed 
disorder manifested by GI problems.  

The preponderance of the evidence is against the claim for a 
GI disorder, including an undiagnosed illness manifested by 
GI problems, and the claim is denied.


III.  Service Connection for a Disorder Manifested by Various 
Joint Pains, Including Tendonitis of the Wrists and 
Postoperative Residuals of Excision of a Ganglion Cyst of the 
Left Wrist, Bilateral Knee Pain and Tendonitis of the Left 
Knee, Bilateral Ankle Pain, Bilateral Hip Pain, Bilateral 
Hand Pain, Connective Tissue Disorder, and Undiagnosed 
Illness

A.  Factual Background

Service medical records show that the veteran underwent a 
medical examination for enlistment in September 1987.  A 
history of fracture of the left clavicle in 1982 was noted.  
An orthopedic consultation shows that she was seen in August 
1988 for a possible ganglion cyst of the right wrist.  A pea 
size nodule was found in the right wrist area.  The 
assessment was rule out ganglion cyst.  A report of medical 
history completed at the time of a November 1990 examination 
notes a history of fracture of the right and left collar 
bones.  A disorder manifested by joint pain was not found at 
the time of her medical examination for demobilization in 
April 1991.


A private medical report shows that a biopsy of a specimen 
from the left wrist in December 1991 revealed fibroadipose 
tissue, volar surface of wrist, left, reactive fibrosis, with 
focal areas of degeneration, suggesting segments of synovial 
cyst wall, benign; and soft tissue, resected segments, left 
wrist, thick-walled vascular channels with focal thrombosis 
and organization, remote.  A private medical report shows 
that the veteran underwent release of pulley extensor tendons 
first dorsal compartment.  The diagnosis was DeQuervain's 
disease of the left wrist.  

The veteran underwent a VA medical examination in March 1993.  
It was noted she had a cyst removed from her left hand in 
July 1991.  She complained of tendinitis of the left wrist 
and pain in the right wrist with difficulty extending the 
fingers.  There was a well-healed scar, slightly red on the 
right wrist.  The fingers had full range of motion.  Grip 
strength on the right was 5/5 and on the left it was 3/5.  
The diagnoses were atypical joint pain and history of cyst 
removal of the left wrist.

Service department medical records show that the veteran was 
seen for a possible connective tissue disorder in May 1995.  
These records reveal a history of tendinitis of the left 
wrist for 3 or 4 years and pain of the left knee for about 2 
years.  She also complained of pain of various joints, 
particularly the wrists, knees, and ankles.  An orthopedic 
consultation notes that studies for rheumatoid arthritis were 
negative.  Arthralgias without signs or symptoms of 
inflammatory process was suspected.  A physical therapy 
consultation in July 1995 notes assessments of tendinitis of 
both wrists and patella tendinitis of the left knee.

Statements, dated in 1996, from acquaintances of the veteran 
who knew her before and after the PGW note that she had 
complaints of various joint pains.  These statements note 
that she complained of pain of the fingers of both hands, 
knees, and wrists.

The veteran underwent a VA rheumatology examination in 
February 1997.  There was no evidence of inflammation of a 
joint.  There was full range of motion of the articulations, 
including neck, shoulders, elbows, wrists, hands, knees, 
hips, back, and ankles .  There was no weakness of the 
muscles of the extremities.  Reflexes were normal.  There was 
no tenderness on palpation.  There was full range of motion 
of all joints.  Examination of fibromyalgia trigger points 
was negative.  Rheumatoid factor was negative on laboratory 
testing.  It was noted that she had no evidence of rheumatoid 
disease.

A private medical report dated in September 1997 notes that 
the veteran had been seen in 1971.  The signatory reported 
that she had a release of the first dorsal pulley of her 
extensor tendon of her left thumb and wrist for symptomatic 
de Quervain's disease around July 1992 and excision of a 
volar ganglion cyst to the left wrist in December 1991.

The veteran underwent VA examinations in 1998.  At a VA 
examination of her joints in January, she complained of pain 
of various joints.  No significant abnormalities were found.  
The diagnoses were status post excision of degenerative mass 
and de Quervain's release, left wrist; and diffuse 
arthralgias.  A rheumatology consultation in February was 
negative for rheumatoid disease.  At a VA neurological 
examination in April 1998, there was normal testing.  Her VA 
medical and service medical records were reviewed by a VA 
physician in July 1998.  It was noted that a finding of soft 
puffy tissue of the left lateral knee with crepitus noted on 
examination in January 1998 was not noted on neurological 
examination and was an incidental finding of no clinical 
significance with regard to an undiagnosed illness.  A 
finding of radial deviation of 10 degrees of the right distal 
interphalangeal (DIP) of the fifth finger at the time of the 
January 1998 examination was an incidental finding and not 
related to an undiagnosed illness.  The finding of bilateral 
hand tremors with thumb and finger extended on examination in 
January 1998 was not found on neurological examination.  It 
was noted that the veteran had no illness related to 
undiagnosed illness.  

The veteran and her husband testified at a hearing in January 
1999.  The testimony was to the effect that the veteran had 
pain of various joints since service in the PGW.

A private medical report shows that the veteran was examined 
in February 1999.  The chief complaint was pain in the hands, 
hips, and knees.  She ambulated without support.  She had a 
normal cervical lordosis, dorsal kyphosis, and lumbar 
lordosis.  There was good range of motion of her neck without 
significant irritability.  She had full range of motion of 
the shoulders, elbows, wrist, fingers, and thumbs.  There was 
no evidence of any peripheral synovitis.  The incisions on 
her left wrist were not significantly tender.  The examiner 
did not elicit any evidence of a stenosing tenosynovitis of 
her fifth fingers.  She had a resting tremor in both hands.  
There was no objective atrophy.  She had good range of motion 
of the low back with no local tenderness.  There was a little 
soreness of the trochanteric areas of both hips, a little 
more on the right.  The examiner was unable to elicit 
iliotibial band,, but there was full motion of each hip 
without irritability.  There was full range of motion of the 
knees.  The patella tracked well and the major ligaments were 
stable.  There was no neurovascular deficit in either lower 
extremity.  The impression was multiple arthralgias.  The 
examiner recommended X-rays of the pelvis and hands.  X-rays 
of the pelvis showed the pelvic bones and hips to be within 
normal limits.  There were no fractures or destructive 
lesions seen.  There were a few calcifications in the pelvic 
suggestive of phleboliths.  X-rays of the hands showed no 
abnormalities.


B.  Legal Analysis

The veteran's claim for service connection for a disorder 
manifested by various joint pains, including tendonitis of 
the wrists and postoperative residuals of excision of a 
ganglion cyst of the left wrist, bilateral knee pain and 
tendonitis of the left knee, bilateral ankle pain, bilateral 
hip pain, bilateral hand pain, connective tissue disorder, 
and undiagnosed illness is well grounded, meaning it is 
plausible.  Statements and testimony from the veteran 
indicate she has had various joint pains since service in the 
PGW, medical records show she was evaluated for various 
conditions manifested by joint pains, and statements from 
acquaintances are to the effect that she has pain of various 
joints.  These subjective findings raise the possibility that 
her claim for service connection for a disorder manifested by 
pain of various joints, including undiagnosed illness, is 
reasonable.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist her.  38 U.S.C.A. § 5107(a); VAOPGCPREC 8-98.

The criteria for establishing entitlement to service 
connection for a disability, including an undiagnosed illness 
manifested by joint pain, are noted in section I of this 
decision.

The service medical records show that the veteran was seen 
for a right wrist condition during the first period of 
service, but a disorder of the right wrist was not found 
during her second period of service or demonstrated after 
service nor do the medical records of her recent examinations 
reveal the presence of any scar of the right wrist.

The post-service medical records shows that the veteran 
underwent surgery for de Quervain's disease of the left wrist 
in July 1992 and excision of a volar ganglion from the left 
wrist in December 1992, and that tendonitis of various joints 
as well as connective tissue disorder was suspected in 1995, 
but these records do not currently demonstrate residuals of 
these conditions other than asymptomatic scars of the left 
wrist and do not link these problems to an incident of 
service.  Phleboliths of the hips were found on X-rays in 
1999, many years after service, but the medical evidence does 
not link this condition to an incident of service.  Hence, 
service connection is not warranted for a medical disorder 
manifested by joint pain or a disorder of any joint.

While the veteran's statements and testimony indicate the 
presence of subjective complaints of pain of various joints, 
and the medical evidence notes the presence of multiple 
arthralgias, the overall evidence does not show signs or 
symptoms or objective indications of an undiagnosed illness 
manifested by pain of any joint to a compensable degree at 
any time since her separation from service in May 1991.  
Since the evidence does not demonstrate the presence of a 
disorder manifested by joint pain in service or link a 
disorder of any joint found after service to an incident of 
service, and does not demonstrate the presence of an 
undiagnosed illness manifested by joint pain to a compensable 
degree after service, the preponderance of the evidence is 
against the claim for service connection for a disorder 
manifested by various joint pains, including tendonitis of 
the wrists and postoperative residuals of excision of a 
ganglion cyst of the left wrist, bilateral knee pain and 
tendonitis of the left knee, bilateral ankle pain, bilateral 
hip pain, bilateral hand pain, connective tissue disorder, 
and undiagnosed illness.  Therefore, this claim is denied.

Since the preponderance of the evidence is against the claims 
for entitlement to service connection for a disorder 
manifested by short term memory loss, including an 
undiagnosed illness manifested by memory loss; entitlement to 
service connection for a GI disorder, including gastritis 
with esophageal reflux and irritable bowel syndrome, and an 
undiagnosed illness manifested by GI problems; and 
entitlement to service connection for a disorder manifested 
by various joint pains, including tendonitis of the wrists 
and postoperative residuals of excision of a ganglion cyst of 
the left wrist, bilateral knee pain and tendonitis of the 
left knee, bilateral ankle pain, bilateral hip pain, 
bilateral hand pain, connective tissue disorder, and 
undiagnosed illness manifested by joint pains, the benefit of 
the doubt doctrine is not for application with regard to 
these claims.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disorder manifested by short term 
memory loss, including an undiagnosed illness, is denied.

Service connection for a GI disorder, including gastritis 
with esophageal reflux and irritable bowel syndrome, and an 
undiagnosed illness, is denied.

Service connection for a disorder manifested by various joint 
pains, including tendonitis of the wrists and postoperative 
residuals of excision of a ganglion cyst of the left wrist, 
bilateral knee pain and tendonitis of the left knee, 
bilateral ankle pain, bilateral hip pain, bilateral hand 
pain, connective tissue disorder, and undiagnosed illness, is 
denied.




		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

